Per Curiam.

Defendant’s insurer unequivocally disclaimed liability to defend, prior to the commencement of this action or any attempted service of process herein, and, while now moving to vacate service, declines to appear generally on defendant’s behalf or its own. As a consequence, said insurer lacks standing to make such a challenge. The fact that the Civil Court issued an ex parte order authorizing substituted service upon defendant which included mailing of process in care of said insurer, does not, ipso facto, give this insurer independent standing to challenge the propriety of such service. Having disclaimed liability, this insurer may not claim to be aggrieved by any judgment rendered herein, whether by default or otherwise. Therefore, this court does not reach the substantive questions presented but affirms the denial of the insurer’s motion to vacate service on the sole ground of lack of standing of the movant.
The order should be affirmed, with $10 costs.